Trexler, J.,
Dissenting, on reargument:
. I see no reason for changing my views as expressed in' *509an opinion heretofore filed. The owners of a passenger boat are charged with the highest degrée of care for the' safety of their passengers: McBride v. McNally, 243 Pa. 206; International Mer. Mar. Co. v. Smith, 145 Federal Reporter 891. In the case we are considering, the forward deck was a place where hundreds of passengers resorted for amusement. The carrier’s duty to them, did not differ from that which it owed to them when they were on the main deck. In Hill v. Starin, 73 N. Y. Sup. S. C. Court of Appeals, 91, 66 N. E. Repr. 1110, there was a partition separating the bow from the rest of the vessel. It was held that the fact that passengers had been in the habit of resorting to the place of the accident was admissible as showing that the officers of the boat must have known of it and therefore competent upon the question whether they took proper precaution to prevent any danger which, might be anticipated from such occupation. See also Simons v. New Bedford, Etc., Steamboat Co., 97 Mass. 361. The decision in Kohn v. Int. Mer. Marine Co., 180 Federal Reporter 495, referred to in the majority opinion presents an entirely different state of facts than that in the case we are considering. There the hawser hole was in the side of the vessel and the accident occurred to a child who put its hand in the hole while the vessel was docking and thus came in contact with a tow rope connecting the ship with a tug. Certainly the carrier had a right to dock its vessel using the methods ordinarily employed for that purpose. Accidents will happen in the operating of a ship even where the highest degree of care is exercised. In our case the mast and its appurtenances were not required for the operation of the ship when not in port. The ship’s carpenter testified that the opening at the mast could have been covered without interfering with the business use of the deck. A railing such as protected the other openings in the deck could have been provided, and thus the passengers could have played without danger to life or limb. *510The majority opinion states that the defendant was not “shown to have safeguarded its ship’s deck in any different manner from other transportation lines.” It was not the duty of the plaintiff to prove this: Amos v. Del. Riv. Ferry Co., 228 Pa. 362 (367). The jury might consider the fact that the other openings in the deck were provided with railings and this opening had none. Whether the opening should have been guarded was a question for them to decide.
In considering the alleged negligence of the plaintiff, we may assume that she had the right under the facts as presented, to go on the forward deck. We may also assume that she could see the mast. The photograph does not show it in relation to other objects but undoubtedly it was plainly visible. Whether she was bound to see the hole is another question. The presence of the mast did not necessarily charge her with knowledge of a small unguarded opening at its base. Was she required to anticipate that in a space given over to sports a step backward might cause her to fall into an unguarded opening. In a place where as stated before “many hundreds” of the passengers resorted, and were allowed to play, was such danger to be.apprehended? Her duty must be considered in the light of the use made of the deck, and whether she should have seen the hole or not was for the jury.
As stated in my former opinion I would enter judgment on the verdict.
Judge Kephart joins in this dissent.